DETAILED ACTION
In the preliminary amendment filed 2/5/2019, Applicant has amended claims 3-4 and 7. Currently, claims 1-8 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 1, 4 and 6 are objected to because of the following informalities requiring appropriate correction:
In claim 1 line 5, “1 to 9 □m” should be amended to recite “1 to 9 µm” (which corresponds to the disclosure in paragraph [007] of Applicant’s specification).
In claim 1 line 6, “16 to 50 □m” should be amended to recite “16 to 50 µm” (which corresponds to the disclosure in paragraph [007] of Applicant’s specification).
In claim 4 line 3: “the(meth)acrylic acid…” should be amended to leave a space between “the” and “(meth)acrylic acid” (i.e. recite “the (meth)acrylic acid…”).
In claim 6 line 3: “the(meth)acrylic acid…” should be amended to leave a space between “the” and “(meth)acrylic acid” (i.e. recite “the (meth)acrylic acid…”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1-2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al (JP 2011-005028A; machine translation) in view of Yamamoto et al (JP 10-033655A; machine translation).
With respect to claim 1, Goto discloses an adhesive skin patch (“medical adhesive plaster” – fig 1) comprising a base film (base material 1 which is a plastic film – para [0016]; fig 1), a pressure-sensitive adhesive layer (PSA layer 2; para [0018]; fig 1) provided on one side of the base film (abstract; as shown in fig 1), and a release liner (release paper 3; para [0019]; fig 1) peelably laminated so as to cover an adhesive surface of the pressure-sensitive adhesive layer (release paper covers PSA layer 2 – para [0019] but is configured to be separated from the PSA – “exfoliated” is interpreted to mean the release paper is peeled off – para [0011;0020]).
Goto does not, however, explicitly disclose that the base film has a thickness of 1 to 9 µm. Goto does, however, teach that the base material can be a plastic film such as a polyurethane film having a thickness of 5-100 micrometers (para [0016]) which overlaps with the claimed range of 1 to 9 µm. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to configure the device of Goto so that the thickness of the base film has a thickness within the specific range of 1 to 9 µm since discovering the optimum or workable ranges involves only routine skill in the art.

	Yamamoto, however, teaches a pressure-sensitive adhesive layer which is an adhesive layer for skin attachment (claim 4) wherein the PSA contains an acrylic copolymer (claim 4; para [0016]), and wherein the, and the pressure-sensitive adhesive layer has a thickness of 16 to 50 µm (thickness of 30 or 40 micrometers – para [0028]). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have used a PSA that contains an acrylic copolymer as taught by Yamamoto for the PSA in the device of Goto in order to avoid causing a skin rash during use (Yamamoto para [0016] lines 1-2). Additionally, it would have been obvious to form the adhesive layer having a thickness of 16 to 50 µm as taught by Yamamoto since discovering the optimum or workable ranges involves only routine skill in the art.
	With respect to claim 2, Goto in view of Yamamoto discloses the invention substantially as claimed (see rejection of claim 1) and Goto also discloses that the base film is at least one selected from the group consisting of a urethane polymer (polyurethane – para [0016]), an amide polymer (polyamide – para [0016]) and an ester polymer (polyester – para [0016]).
	With respect to claim 7, Goto in view of Yamamoto discloses the invention substantially as claimed (see rejection of claim 1) and Goto also discloses that the patch comprises a supporting film peelably laminated so as to cover another side of the base film (plastic films 5a and 5b are bonded to another side of base material 1 such that “peeling off” is possible – para [0021]; fig 1).

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al (JP 2011-005028A; machine translation) in view of Yamamoto et al (JP 10-033655A; machine translation) and further in view of Shimobayashi et al (JP 2009273581A; machine translation).
	With respect to claim 3, Goto in view of Yamamoto discloses the invention substantially as claimed (see rejection of claim 1) and Yamamoto further teaches that the acrylic copolymer contains an acrylic copolymer obtained from a monomer mixture containing a (meth)acrylic acid alkyl ester monomer (para [0016-0020]). Goto in view of Yamamoto does not, however, disclose that the monomer mixture contains a (meth)acrylic acid alkyl ester monomer and an alkoxy group-containing ethylenically unsaturated monomer. 
	Shimobayashi teaches an adhesive film configured for skin attachment (abstract) which includes an adhesive containing an acrylic copolymer obtained from a monomer mixture containing (meth)acrylic acid alkyl ester monomer and an alkoxy group-containing ethylenically unsaturated monomer (para [0026]; ethoxydiethylene-glycol acrylate belongs to the alkoxy group containing ethylenically unsaturated monomer). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have tried the specific combination of an alkoxy group-containing ethylenically unsaturated monomer as taught by Shimobayashi with the (meth)acrylic acid alkyl ester monomer in the monomer mixture of Goto in view of Yamamoto because choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the level of ordinary skill in the art.
claim 4, Goto in view of Yamamoto and further in view of Shimobayashi discloses the invention substantially as claimed (see rejection of claim 3) but does not explicitly disclose the monomer mixture containing 40 to 80 mass% of the(meth)acrylic acid alkyl ester monomer and 10 to 60 mass% of the alkoxy group-containing ethylenically unsaturated monomer.
Yamamoto, however, teaches the monomer mixture containing 40% or more or, preferably, 50-98% by weight of the (meth)acrylic acid alkyl ester monomer (para [0019]) which overlaps with the claimed range of 40 to 80 mass%. Yamamoto also teaches use of 2-50% by weight of one or more additional copolymerizable monomers with the (meth)acrylic acid alkyl ester monomer (para [0019]). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to form the monomer mixture of Goto to contain 40 to 80 mass% of the (meth)acrylic acid alkyl ester monomer and 10 to 60 mass% of additional copolymerizable monomers as taught by Yamamoto since discovering the optimum or workable ranges involves only routine skill in the art.
Goto in view of Yamamoto does not disclose that the additional copolymerizable monomer is an alkoxy group-containing ethylenically unsaturated monomer but Shimobayashi teaches use of this monomer and it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have tried the specific combination of an alkoxy group-containing ethylenically unsaturated monomer as taught by Shimobayashi with the (meth)acrylic acid alkyl ester monomer in the monomer mixture of Goto in view of Yamamoto because choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the level of ordinary skill in the art.
claim 5, Goto in view of Yamamoto and further in view of Shimobayashi discloses the invention substantially as claimed (see rejection of claim 3) and Yamamoto further teaches the monomer mixture further containing a carboxy group-containing ethylenically unsaturated monomer (the monomers that are copolymerized with the (meth)acrylic acid alkyl ester monomer can be a carboxyl such as (meth)acrylic acid, itaconic acid, maleic acid, maleic anhydride, etc which correspond to a carboxyl group containing ethylenically unsaturated monomer as claimed – para [0016-0020]). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have tried the specific combination of a carboxy group-containing ethylenically unsaturated monomer as taught by Yamamoto with the (meth)acrylic acid alkyl ester monomer in the monomer mixture of Goto in view of Yamamoto and further in view of Shimobayashi because choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the level of ordinary skill in the art.
	With respect to claim 6, Goto in view of Yamamoto and further in view of Shimobayashi discloses the invention substantially as claimed (see rejection of claim 5) but does not explicitly disclose the monomer mixture containing 40 to 80 mass% of the (meth)acrylic acid alkyl ester monomer, 10 to 50 mass% of the alkoxy group-containing ethylenically unsaturated monomer and 1 to 10 mass% of the carboxyl group-containing ethylenically unsaturated monomer.
Yamamoto, however, teaches the monomer mixture containing 40% or more or, preferably, 50-98% by weight of the (meth)acrylic acid alkyl ester monomer (para [0019]) which overlaps with the claimed range of 40 to 80 mass%. Yamamoto also teaches use of 2-50% by weight of one or more additional copolymerizable monomers with the (meth)acrylic acid alkyl 
Yamamoto does not disclose that one of the additional copolymerizable monomer is an alkoxy group-containing ethylenically unsaturated monomer but Shimobayashi teaches use of this monomer and it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have tried the specific combination of an alkoxy group-containing ethylenically unsaturated monomer as taught by Shimobayashi with the (meth)acrylic acid alkyl ester monomer and carboxyl group-containing ethylenically unsaturated monomer in the monomer mixture of Goto in view of Yamamoto and further in view of Shimobayashi because choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the level of ordinary skill in the art. Additionally, it would have been obvious to provide 10 to 50 mass% of the alkoxy group-containing ethylenically unsaturated monomer in the monomer mixture since Yamamoto teaches use of 2-one or more additional copolymerizable monomers (as discussed above) and discovering the optimum or workable ranges involves only routine skill in the art.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Goto et al (JP 2011-005028A; machine translation) in view of Yamamoto et al (JP 10-033655A; machine translation) and further in view of Ishikura et al (US 2011/0124833 A1).
With respect to claim 8, Goto in view of Yamamoto discloses the invention substantially as claimed (see rejection of claim 1) but does not disclose winding the adhesive skin patch to provide a wound body.
Ishikura, however, teaches an analogous pressure sensitive adhesive composition that is suitable for use on medical patches such as “an emergency plaster, a rolled plaster, a wound-covering dressing, a pressure-sensitive adhesive tape for fixing a medical device, a pressure-sensitive adhesive bandage, and a surgical tape” (para [0059];“rolled” is interpreted as being synonymous with “wound” as both describe an article that wrapped or coiled around itself or a core). A rolled material inherently must undergo winding in order to be provided in a rolled form (i.e. a user must wind or wrap material around itself or a core to form a roll of the material).  Thus, Ishikura is interpreted as teaching winding of an adhesive plaster to provide the plaster in a rolled form. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to wind the adhesive skin patch of Goto in view of Yamamoto to provide a wound body as taught by Ishikura for space saving and easier storage of the skin patch prior to use.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234.  The examiner can normally be reached on M-F 7:30am-4pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAITLIN A CARREIRO/             Examiner, Art Unit 3786